IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 97-60248
                             Summary Calendar



JORGE GUADALUPE ELIZONDO-GARZA,

                                               Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                               Respondent.

                             - - - - - - - - - -
                  Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A36 596 086
                             - - - - - - - - - -

                              August 5, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

       Jorge Guadalupe Elizondo-Garza petitions this court to

review the denial of his second motion to reopen his deportation

proceeding, wherein he was deemed deportable for having been

previously convicted of a drug offense and ineligible for a

waiver of deportation.       Elizondo’s second motion to reopen was

denied by the Board of Immigration Appeals (BIA) based upon

section 440(d) of the Antiterrorism and Effective Death Penalty

Act.       Elizondo has also sought habeas relief through a petition


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No.   97-60248
                                -2-



filed in the district court, the appeal from which is pending

before this court in another case.

     This court does not have jurisdiction to review the BIA’s

denial of Elizondo’s motion to reopen.     See Lerma de Garcia v.

I.N.S., 141 F.3d 215, 216-17 (5th Cir. 1998).    The Immigration

and Naturalization Service’s motion to dismiss for lack of

jurisdiction is therefore GRANTED, and Elizondo’s petition for

review of that decision is accordingly DISMISSED.

     Elizondo’s request in his brief to stay the review of his

petition challenging the BIA’s denial of his second motion to

reopen his deportation proceeding is DENIED.